EXAMINER'S COMMENT and AMENDMENT
	This allowance is in response to the amendment filed January 28, 2021 by which claims 33, 34, 36, and 43 were amended and claim 44 was added.
With respect to claim 43, it is noted that the term “

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

It is noted that claim 44 was added, in the amendment filed January 28, 2021, and thus should have not contained any strikethrough, e.g., “and” in the second to last line. Further, the claim was lacking a period at the end of the claim. Thus the following amendment to claim 44 corrects these two minor deficiencies. 
The application has been amended as follows: 

44. (Currently amended) An inflatable water sports board rack comprising:
a pair of single inflatable retainers, each including an inflatable tube comprising    multiple paired inflatable vertical free ending uprights with gaps between the vertical free ending uprights, 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is 
(571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

February 16, 2021